Title: From John Quincy Adams to Thomas Boylston Adams, 14 February 1810
From: Adams, John Quincy
To: Adams, Thomas Boylston



N 5.

St. Petersburg 14 February 1810


I sent you by an American Gentleman who went from this place a few days ago to London, a cypher, with an explanatory sheet to enable you to use and understand it.—He will forward it by the first convenient opportunity; but I know not from whence—I hope it will reach you some time or other, but as it was not dated, and was not acompanied by any letter, you will perhaps be disappointed at receiving it alone—The Seal and hand-writing will be sufficient to indicate whence it comes—
Your favour of 11. August, was brought by Mr. T. S. Smith as far as Stockholm, and transmitted to me by him from that City, by the opportunity of a Swedish Courier.—Mr. Smith landed in Norway and was at Christiansand was within three days after we left it—But concluding to come on by land he has not yet been able to complete his journey, and was at Stockholm still on the 8th of last month; waiting for necessary Passports from this place, and for a passage unobstructed by the ice, over the Gulph of Bothnia.
About three weeks since, I received a letter from Mr. Jonathan Russell at Tonning enclosing among others your’s of 6 November, which was a most grateful feast for us—Mr. Russell himself together with a great number of other Americans, was in trouble from an order of the King of Denmark sequestering all the American Vessells & Cargoes arrived and arriving in the Ports of wick and Holstein, to undergo an examination for the purpose of discriminating the property really American from the Spurious frauds amd forgeries of English traders.—This affair will undoubtedly excite another great notice and alarm in America—The Correspondence between General Armstrong and the Danish Minister at Paris, on the subject will be public in the United States, as it already is in Europe.—My proceedings here as soon as I was made acquainted with the order of sequestration, are not published, as I supposed the success of the special interposition of the Emperor of Russia, to obtain the speedy release of this property, might depend upon the forbearance to make it public.—The peculiarly friendly disposition of the Emperor Alexander towards the United States was manifested in the readiness with which he granted his good offices with the Danish Government upon this occasion—And I trust it has not been altogether without effect.—Much of the property is already released, and the remainder will be so before long. I have not heard from Mr. Russell since his arrival at  Copenhagen, where by his last letter; he informed me he was immediately going.
I am very well satisfied with the account which you give me if my private affairs in your hands, for your attention to which I give you my hearty thanks—The affair of the New Bedford Turnpike is the only one which mortified me by the reflection of the shameful imposition they are attempting to practice upon me, and their likelihood of succeeding by my want of care to have the evidence of facts in writing—I say they though the fraud by which I may become the sufferer, is not imputable to more than one of them; and as Frederic told his treacherous Govenor of Stettin, I ought to blame myself more than him, for trusting him,—He was following his vocation.
I shall not only be obliged to draw upon you for the full amount of the credit given me by Mr. Gray, but for the whole income of my property, which you do not expend, and in all probability, to pledge great part of my estate itself.—I have already drawn to the utmost extent of my authority upon the public Bankers of the United States at Amsterdam,—and have yet neither house nor furniture,—I shall write you more in particular on this subject, as my arrangements here may require.—
Upon the Politics of Europe, or upon those of America, I scarcely know what to write you, nor would it perhaps be discreet to write, what would be most interesting for you to read.—Situated here at the Northern extremity of Europe, we are almost as distant from the places where the events most remarkable for the world are occurring; and imprisoned almost constantly from the time of our arrival  and still for six months to be so in thrilling regions of thick ribbed ice we are almost as long in receiving intelligence from the scenes of impotant action as yourselves—We only know very lately, as before this I suppose you know in America that there is a negotiation on foot, between France & England, but with little expectation on either part that it will terminate in a Peace—Unhappily for mankind, the present state of the world exhibits the singular phenomenon of the Great Powers, oppressing the whole species, under the colour of a War against each other—France and England can do very little harm, to each other comparatively speaking to each other—But the armed legions of France lay the Continent of Europe under the most enormous contributions, to support and enrich them, while the Naval force of England extorts the same tribute from the Commerce of the World.—The mass of the people both in France and England suffers in common with those of other Countries; but the fashion of paying any regard to the interests of the people is almost abandonned even in prentence.—When we were last in Europe, a sort of republican of democratic spirit was prevalent not only in the official pretensions, and varying Constitutions of France, but in the political and literary character of the times.—It is scarcely conceivable what  a change in this respect has taken place.—There is not a Republic left in Europe.—The very name of the people is every where buried in oblivion—In England, the great concerns upon which all the passions of the Country concentrate themselves, are intrigues and cabals of princes and Ministers to supplant one another, and the prices of seats at the play-house.——In France, and the rest of Europe, king-making and king breaking, orders of chivalry, and dissolutions of Marriage— princesses, and jacobin grubs, bursting into butterfly Princes, Dukes and Counts, conscriptions and contributions, famine grinding the people into soldiers. Soldiers sprouting into Sultans; fifty or sixty upstarts wallowing in more than opiatic luxury, and an icon hazzon tearing up the bowels of the Nations.—this is the present history of the Times.
The Country where we  now are has perhaps undergone the last change of any in Europe, since I last saw it,  and that change has been for the better.—The Emperor Alexander, whom the English Fame blowers once extol’d to the Skies, and whom they now vainly attempt to degrade,  is a character highly distinguished among the Sovereigns of the World—Young, Handsome, and elegant in his person, affable and condescending in his manners, he possesses qualities yet more important and more commendable in a powerful & absolute Prince—His Spirit of benevolence and humanity is so strong and so universally recognized, that they who wish to censure him can only complain that his disposition implies a defect of energy—How far this may be founded I have not the means of judging: but I know that his character is not destitute of firmness and Perseverence—His system of policy since the Peace with France has been very steadily pursued, though undoubtedly contrary to the Passions and Prejudices of almost all the persons by whom he is surrounded—It has  indeed been hitherto remarkably successful, and the English party here has consequently lost much of its strength—Still however it would predominate but for his steadiness and decision—His regard for our Country, which he has manifested upon many occasions, and in one very recent instance as I have mentioned to you, is a proof not less of wisdom than of goodness—It indicates a mind capable of appreciating distant objects and remote consequences, one of the rarest and most valuable qualities that a statesman can possess.—He has extended the bounds of his Empire, though as he himself said to me, it is already too large; but his new acquisitions have certainly contributed to its security as well as its extent.
As soon as we get settled in a regular course of life, (if we are destined to enjoy that blessing here) I shall write you occasionally some thing more about this Country. The only news I have to tell you at present is that the Russian cold is at length making its appearance.—Untill yesterday there had been no weather more severe than I have witnessed in Boston, but while I am writing you the Thermometer, outside of my window shews the mercury at 17 degrees below 0 of Fahrenheits scale—The Thermometer within, you are well assured is for you, and all the fire side, ever the same—ever warm—
A.